DETAILED ACTION
This action is in response to the after final amendment filed 11/22/2021. Claims 1, 3-4, 8-13 and 17-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Claims 5-7 and 14-16 have been cancelled in the instant amendment. Therefore, the claim objections of claims 5 and 14 and the 112(b) rejection of claims 5-7 and 14-16 are withdrawn.

Allowable Subject Matter
Claims 1, 3-4, 8-13 and 17-19 are allowed.
Specifically, regarding claim 1, claim 1 states, “…wherein determining the different location on the distributed storage system for storing the master copy of the data item comprises: based on the access pattern associated with the master copy of the data item, identifying, from the one or more originating locations, an originating location of a highest number of access requests associated with the master copy of the data item; determining which of the plurality of data stores is located closest to the originating location of the highest number of access requests associated with the master copy of the data item; and determining that the different data store associated with the different location is located closest to the originating location of the highest number of access requests associated with the master copy of the data item” which, in conjunction with the other limitations, is not taught by the prior art of record. The closest prior art of record is Van Riel. Van Riel discloses calculating memory access statistics for a local node and migrating data or processes. Van Riel does not disclose however based on the access pattern, determining an originating location with a highest number of access requests, identifying which data store of a plurality of data stores is located closest to the originating location with the highest number of access requests to a master copy and determining the different data location is the data store located closest to the originating location of the highest number of access requests. Therefore the prior art of record does not disclose claim 1 in its entirety. Claims 3-4 and 8-10 are dependent on claim 1 and are therefore allowable at least due to their dependencies
Claim 11 recites substantially similar limitations to claim 1 and is therefore allowed under the same rationale. Claims 12-13 and 17-18 are dependent on claim 11 and are therefore allowable at least due to their dependencies.
Claim 19 recites substantially similar limitations to claim 1 and is therefore allowable under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183